Gtjerry, J.
1. Under the ruling made in the ease of Small v. NuGrape Company, 46 Ga. App. 306 (167 S. E. 607), R. B. Small was the employee of the NuGrape Company at the time he sustained an injury for which he made claim under the workmen’s compensation act. The insurance policy issued by the Public Indemnity Company covered the NuGrape Company of America in all places, buildings, etc., located at 354-6 Nelson street, S. W., Atlanta, Ga., “and elsewhere in the State of Georgia.” The NuGrape Company employed Small to manage the Nulcy Bottling Plant at Americus, Ga. It is stated in the policy that the “coverage” would extend to operations necessary, incident, or appurtenant to or connected with the business of the assured in the State of Georgia, and the record discloses that the bottling plant at Americus *309was connected with and a part of the general plan of distribution of the product of the NuGrape Company of America. The policy covered also “all business operations including the operative management and superintendence thereof,” conducted on any locations above set out.
Decided January 25, 1933.
McElrecdh & Scott, J. Lon Duckworth, for plaintiff.
Jones, Evins, Powers & Jones, Gunn & Hardell, for defendant.
2. A letter written six weeks after the injury occurred is of no value and' is a mere self-serving declaration.
3. Under the terms of the policy introduced in evidence by the Public Indemnity Company and the circumstances of the case, the award of the Department of Industrial Relations was proper, and it was error for the superior-court judge to set the same aside.

Judgment reversed.


Broyles, O. J., and MacIntyre, J., concur.